                                                  THE HONORABLE MARY JO HESTON
 1                                                CHAPTER 13
                                                  HEARING DATE: March 24, 2020
 2
                                                  HEARING TIME: 1:00 P.M.
 3                                                LOCATION: Tacoma, Washington
                                                  RESPONSE DATE: March 17, 2020
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 20-40150-MJH
13    MICHAEL FLOYD SANDERS,                      TRUSTEE’S OBJECTION TO CONFIRMATION
                                                  WITH STRICT COMPLIANCE
14

15
                                        Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtor filed this Chapter 13 case on January 18, 2020. The applicable commitment
20
     period is sixty months. The case is currently in the second month and the Meeting of Creditors
21
     has been completed. The bar date for filing non-governmental claims is March 30, 2020.
22
     Scheduled unsecured claims total $84,439.81, and scheduled priority claims total $4,000.00. The
23
     plan as filed proposes 100% repayment to general unsecured filed and allowed claims. The
24

25   proposed plan includes language in I.B. and/or I.C., seeking non-standard relief.
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 1                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 20-40150-MJH           Doc 15    Filed 03/06/20    Ent. 03/06/20 10:49:18        Pg. 1 of 3
 1
                                              OBJECTION
 2

 3      ☒ Schedules or other documentation insufficient:

 4              (1) Debtor has not yet provided Trustee with copies of their bank statements
                    covering the date of filing pursuant to Fed. R. Bankr. P. 4002. Specifically, for
 5                  the checking and savings accounts held at Twinstar Credit Union. In addition, it
                    appears that the combined date of filing balance between Debtor’s BECU and
 6                  Chase Bank accounts exceeds the $3,000.00 scheduled. Confirmation should be
                    denied until such time as Debtor has complied with this requirement.
 7
                (2) Trustee has requested, but not yet received, a copy of the registration for the
 8                  Debtor’s non-filing spouse’s vehicle, which Debtor has proposed to pay directly.
 9
        ☒ Other:
10
            Section I.B. of Debtor’s plan is marked “yes;” however, Debtor’s plan does not contain
11
            the requisite language per Local Bankruptcy Rule 3015-1(f). The plan should be
            amended to either change Section I.B. to “no” or the plan should be amended to comply
12          with the local rules for a non-standard plan.

13          WHEREFORE, Trustee requests that the objection to confirmation be sustained and

14   Debtor be ordered to file a motion to confirm a plan resolving the issues raised herein within 14

15   days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
16   hearing on the next available motion calendar after the 14 days expires. If the Motion to
17
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
18
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
19

20          DATED this 7th day of March, 2020.

21

22                                                    /s/ Mathew S. LaCroix
                                                      Mathew S. LaCroix, WSBA# 41847 for
23
                                                      Michael G. Malaier, Chapter 13 Trustee
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 2                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 20-40150-MJH          Doc 15    Filed 03/06/20     Ent. 03/06/20 10:49:18        Pg. 2 of 3
                                       CERTIFICATE OF MAILING
 1
            I declare under penalty of perjury under the Laws of the United States as follows: I
 2
     mailed via regular mail a true and correct copy of the Trustee’s Objection to Confirmation to the
 3
     following:

 4          Michael Floyd Sanders                        OneMain
            16621 – 94th Ave. Ct. E.                     P.O. Box 3251
 5          Puyallup, WA 98375                           Evansville, IN 47731

 6          The following parties received notice via ECF:
 7          Ellen Ann Brown
            Nikole Montufar
 8
            US Trustee
 9
            Executed at Tacoma, Washington on the 7th day of March, 2020.
10

11
                                                         /s/Tracy Maher
12                                                       Tracy Maher
                                                         Office Manager
13                                                       Michael G. Malaier
                                                         Chapter 13 Trustee
14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                        2122 Commerce Street
     WITH STRICT COMPLIANCE - 3                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
      Case 20-40150-MJH         Doc 15     Filed 03/06/20     Ent. 03/06/20 10:49:18       Pg. 3 of 3
